17-11883-mg        Doc 67       Filed 01/24/19       Entered 01/24/19 14:39:27   Main Document
                                                    Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 In re                                                     :
                                                           :       Chapter 7
 FYRE FESTIVAL LLC,                                        :
                                                           :       Case No. 17-11883-mg
                                    Debtor.                :
 ----------------------------------------------------------x

              EX-PARTE ORDER, PURSUANT TO FED. R. BANKR. P. 2004,
             AUTHORIZING THE TRUSTEE TO EXAMINE (I) AMERICAN
          AIRLINES, INC.; (II) MATTE FINISH LLC; (III) NATIONAL EVENT
        SERVICES INC.; (IV) EVENTSTAR STRUCTURES CORPORATION; (V)
         SEACOR ISLAND LINES LLC; (VI) SOUTHERN GLAZER’S WINE &
           SPIRITS, LLC; (VII) STARR RESTAURANTS CATERING GROUP;
         (VIII) TERENCE WINDER; (IX) EXECUTIVE FLIGHT SUPPORT; (X)
                AMERICAN EXPRESS; (XI) TRUST HOSPITALITY LLC;
          (XII) GLOBAL COVERAGE, INC.; (XIII) JFB LTD.; (XIV) UNREAL
              SYSTEMS; (XV) YARON LAVI; AND (XVI) SWIFT AIR, LLC

        Upon the ex-parte application (the “Application”) of Gregory M. Messer, Chapter 7 trustee

(the “Trustee”) of the estate of Fyre Festival LLC (the “Debtor”), for entry of an order, pursuant

to Fed. R. Bankr. P. 2004, authorizing him to examine (i) American Airlines, Inc.; (ii) Matte Finish

LLC; (iii) National Event Services Inc.; (iv) Eventstar Structures Corporation; (v) Seacor Island

Lines LLC; (vi) Southern Glazer’s Wine & Spirits, LLC; (vii) Starr Restaurants Catering Group;

(vii) Terence Winder; (ix) Executive Flight Support; (x) American Express; (xi) Trust Hospitality

LLC; (xii) Global Coverage, Inc.; (xiii) JFB Ltd.; (xiv) Unreal Systems; (xv) Yaron Lavi; and (xvi)

Swift Air, LLC (each proposed examinee, an “Examinee,” collectively, the “Examinees”), and no

notice of the relief sought in the Application being required or necessary; and after due deliberation

and sufficient cause appearing therefore, it is

        ORDERED that the Motion is granted; and it is further

        ORDERED that pursuant to Bankruptcy Rules 2004 and 9016, the Trustee shall be, and

hereby is, authorized to serve subpoena(s) duces tecum (collectively, the “Subpoenas”; each a
17-11883-mg        Doc 67    Filed 01/24/19    Entered 01/24/19 14:39:27        Main Document
                                              Pg 2 of 2


“Subpoena”) upon each of the Examinees; and it is further

          ORDERED, that each Examinee is directed to either timely comply with the terms of this

Order and any Subpoena issued to them or make an appropriate motion for a protective order or to

quash any Subpoena; and it is further

          ORDERED, that unless otherwise ordered by this Court, no Subpoena shall seek the

production or inspection of documents or things on less than fourteen (14) days’ notice; and it is

further

          ORDERED, that this Court shall retain jurisdiction with respect to any disputes that arise

with respect to this Order, or any Subpoena issued hereunder, unless this Court lacks jurisdiction

over the witness because the Subpoena is issued from a Court other than this one.


Dated: January 24, 2019
       New York, New York

                                                       _____/s/Martin Glenn_______
                                                              MARTIN GLENN
                                                       United States Bankruptcy Judge




                                                  2
